Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an information processing method and apparatus. The closest prior art, Lee (USPAP       2021/0034,905), shows a similar system, in which, accepting, by a computer, specification of a feature region that includes a characteristic portion in a learning image (Please note, paragraph 0078. As indicated in the later analysis of an image, the integration analyzer 170 can perform classification by receiving not an image, but the feature values of a query image as input values. In this specification, the output of the integration analyzer 170 is referred to as an analysis value of a query image, and it can be actually understood as a classification result of analyzing the query image, that is, the feature vector of the resultant value or the output value of a machine learning model (an entire region feature extraction model and/or ROI feature extraction model) of the query image). However, Lee fails to address: “for creating first data that indicates a degree of overlap between the feature region and each of divided regions obtained by dividing the learning image; performing image conversion on the learning image by an image classification program in which element filters are combined; calculating an image feature value of each of the divided regions from an image obtained; creating second data that indicates the image feature value corresponding to each of the divided regions; calculating a similarity between the first data and the second data and using a result of evaluating the image classification program on the basis of the similarity, for execution of the genetic programming”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, March 25, 2021